Citation Nr: 1228392	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability incurred due to screening and treatment for colon cancer at the Reno VA Medical Center (VAMC) from 2000 to 2006.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in November 2009.  Transcripts of the hearings are of record. 


FINDING OF FACT

The Veteran did not incur any additional disability, to include colon cancer or residuals of a rectosigmoid colectomy, due to screening and treatment for colon cancer at the Reno VAMC from 2000 to 2006.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability, claimed as due to screening and treatment for colon cancer at the Reno VAMC from 2000 to 2006, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.362, 17.32 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that compensation is warranted for an additional disability, to include colon cancer and its residuals, under the provisions of 38 U.S.C.A. § 1151 as the disability was incurred due to VA treatment at the Reno VAMC and was the result of fault on the part of VA.  The Veteran has alleged several instances of fault on the part of VA during the period between 2000 and 2006 which he contends led to a delayed diagnosis and treatment for colon cancer.  During hearings in March 2011 and November 2009, the Veteran testified that he submitted numerous fecal occult blood test (FOBT) cards beginning in 2000 that were positive, but these cards were never read or looked at by VA physicians.  In addition, he contends that a colonoscopy (rather than a barium enema) should have been performed in May 2002 which would have confirmed the presence of colon polyps and/or cancer four years before its diagnosis in 2006. 

Treatment records from the Reno VAMC show that the Veteran underwent a standard fecal occult blood test (FOBT) in November 2000 with negative results.  Approximately a year later, during a January 2002 appointment with his primary care physician, the Veteran was issued new stool cards and asked to return them for standard testing.  The Veteran returned the stool cards and called his doctor twice in March 2002 to report the presence of blood in his stools.  On March 28, 2002, the Veteran's physician noted that the Veteran's FOBTs dating from February 11, 2002 were positive, and repeat FOBT testing was scheduled along with a barium enema.  

Repeat FOBTs performed in April 2002 showed one positive and two negative results.  A colon barium enema performed in May 2002 was essentially normal.  The radiological report noted that if bleeding persisted, a colonoscopy was suggested.  Follow-up FOBTs in October 2002 were negative.  In light of the most recent negative FOBTs and the negative barium enema, the Veteran's primary care physician found in October 2002 that the Veteran's complaints had resolved and determined that normal colon cancer screening should be resumed.  FOBTs performed two years later in September 2004 were also negative. 

In July 2005, a series of FOBTs were ordered as part of the Veteran's regular colon cancer screening.  The tests, completed in September 2005, were positive.  During a November 2005 primary care appointment, the Veteran reported prevalent blood in stools and the most recent positive FOBTs were noted in his chart.  A December 2005 letter to the Veteran informed him of the positive FOBTs and requested that he return to the VAMC for repeat testing.  Repeat FOBTs performed in January 2006 showed one negative and two positive results.  The Veteran was then referred to the VAMC gastrointestinal (GI) service for a colonoscopy based on the September 2005 and January 2006 positive hemoccults.  

The Veteran was provided a GI consultation a week later in January 2006 and a colonoscopy was scheduled for February 2006.  On February 14, 2006, the Veteran underwent a colonoscopy with biopsies from a sigmoid mass and polyps of the sigmoid and rectum.  The biopsy confirmed the presence of sigmoid carcinoma and a rectosigmoid colectomy was performed on March 8, 2006 to remove the cancer.  Since the surgery, the Veteran has complained of daily diarrhea controlled by medication, an abdominal scar, and intermittent right upper quadrant pain.  An April 2009 VA examiner noted that a repeat colonoscopy performed in 2007 was negative for malignancy and the Veteran had no evidence of residual cancer.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

After review of the evidence of record, the Board finds that the Veteran did not incur an additional disability as a result of VA treatment from 2000 to 2006 pertaining to colon cancer screening.  The Veteran's main contention in this case is that VA's failure to provide a colonoscopy in 2002 in response to positive FOBTs led to a delay in the diagnosis and treatment of his colon cancer.  As noted above, the Veteran was provided a colon barium enema in May 2002 following positive stool hemoccults in February and April 2002, and while the record contains some evidence that this did not necessarily reflect the proper standard of care at the time, the competent medical evidence does not show the incurrence of any additional disability as a result.  

The Veteran's claims file was provided to VA physicians in May 2009 and April 2012 for the issuance of medical opinions addressing his contentions.  The May 2009 VA doctor noted that the Veteran's sigmoid resection only demonstrated very early colon cancer.  The second medical opinion of record was provided in April 2012 by a VA gastroenterologist.  After reviewing the complete claims file (including the Veteran's contentions), the VA gastroenterologist concluded that it could not be determined whether the Veteran incurred any disability as a result of not pursuing a colonoscopy in 2002.  Although the Veteran had to undergo a sigmoid resection in 2006 and has experienced residuals from that surgery, it is possible that a cancerous lesion may not have been present in 2002, the lesion could have been missed on colonoscopy, or the lesion could have required the same surgical treatment performed in 2006 four years earlier.  The VA gastroenterologist also noted that the Veteran's earlier positive FOBTs and barium enema were not helpful in determining the status of any colon lesions or polyps in 2002.  In short, it was not possible to determine whether the Veteran incurred an additional disability as a result of VA's failure to provide a colonoscopy in 2002.  

The Veteran has also not submitted any competent evidence in support of his claim.  He has argued that a September 2009 "disclosure of adverse event note" from the Reno VAMC supports his claim, but review of this record does not establish the presence of any additional disability due to VA treatment.  In September 2009, the Veteran was counseled by several employees of the Reno VAMC that the proper standard of care following a barium enema study with continued positive FOBTs was to perform a flex sigmoidectomy with barium enema or a colonoscopy.  As neither of these procedures was provided in 2002, the Veteran was informed of his options to include the filing of a claim for compensation under 38 U.S.C.A. § 1151 or the Federal Tort Claims Act.  However, the September 2009 adverse event note does not include any discussion of whether the Veteran incurred any additional disability as a result of VA's failure to provide to sigmoidectomy or colonoscopy in 2002.  It merely notes that a colonoscopy was not performed and does not address any specific physical conditions incurred as a result.  

The Veteran also contends that he incurred an additional disability due to VA's failure to act in a timely manner in response to various instances of positive FOBT results.  With respect to the Veteran's blood hemoccult tests, review of the VAMC treatment records shows positive tests in February 2002, April 2002, and September 2005.  In all three cases, the positive results were noted by the Veteran's VA physician and action was taken within a two month period to include repeat testing, the performance of a barium enema, and referral for a GI consultation and colonoscopy.  The record is also completely devoid of any competent evidence establishing that an additional disability was incurred as a result of the Veteran's FOBT results.  

The Board has considered the statements and testimony of the Veteran that he incurred additional disability, to include colon cancer and surgical residuals of the March 2006 rectosigmoid colectomy as a result of VA's failure to provide a colonoscopy in response to the positive FOBTs in 2002.  However, as a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms resulting from his March 2006 surgery, but finds that his opinion as to whether he incurred an additional disability, to include cancer, following the 2002 barium enema cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

As the Veteran did not incur an additional disability as a result of VA treatment at the Reno VAMC pertaining to colon cancer screening and treatment during the period from 2000 to 2006, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2008 letter.  Although he has not received specific information regarding the disability rating and effective date elements of his claim in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as the claim is being denied no disability rating or effective date will be assigned.  Therefore, the Veteran is not prejudiced by the lack of notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private treatment records that are applicable to the claim before the Board.  

Additionally, the Veteran was provided a proper VA examination and medical opinion in response to his claim, including the opinions from a VA expert in gastroenterology issued in March 2012 and April 2012. Although the VA gastroenterologist noted in April 2012 that it was not possible to determine whether the Veteran incurred an additional disability as a result of VA care, the Board finds that the opinion is adequate and not speculative.  After a complete review of the record, the VA expert found that there were too many unknown variables and possibilities to determine whether the Veteran incurred an additional disability as a result of VA's failure to provide a colonoscopy 10 year earlier.  It is clear that the VA expert rendered this opinion with full consideration of all pertinent and available medical facts, and did not merely resort to a speculative opinion based on a cursory review of the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board therefore finds that the April 2012 opinion from the VA gastroenterologist is adequate and further efforts to obtain another medical opinion would be futile.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred due to screening and treatment for colon cancer at the Reno VA Medical Center (VAMC) from 2000 to 2006 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


